Worden, J.
Complaint by the appellee against the appellant to foreclose a mortgage. Demurrer to. the complaint.
The demurrer was overruled; but as no exception was taken to the ruling, no question is presented here.
By the agreement of the defendant, judgment was rendered in favor of plaintiff for 128 dollars, 33 cents, and that the mortgage be foreclosed. The judgment was rendered waiving appraisement laws, in accordance with the note. The appellant claims that the statute authorizing judgments to be thus rendered is unconstitutional and void. 2 R. S. p. 123, § 381. The reason assigned is, that the subject of the act, in this respect, is not sufficiently expressed in its title. The title is, “ An act to revise, simplify, and abridge the rules, practice, pleadings, &c., in the Courts of this state,” &c. The term “practice,” extends and applies to the manner of rendering judgment, as well as to any other step in an action. There is evidently nothing in the objection.
Per Cwriam. — The judgment is affirmed, with 10 per cent, damages and costs.